 



EXHIBIT 10.20
January 29, 2008
Scott Keys
Dear Scott:
     This letter amends your Employment Agreement with IndyMac Bank, F.S.B.
(“Employer”) dated as of July 1, 2006 (your “Employment Agreement”).
Section 4.1 of your Employment Agreement is amended and restated as follows:
     4.1 Base Salary. Employer shall pay to Employee a base salary at the annual
rate set forth in Appendix A. Employee’s base salary shall be payable in equal
monthly or more frequent installments as are customary under Employer’s payroll
practices from time to time. Employer may, in its sole discretion, increase
Employee’s base salary during the term of this Agreement, but Employer will not
decrease Employee’s base salary below the amount set forth in Appendix A.
Notwithstanding the foregoing, effective March 1, 2008 and until otherwise
determined by Employer, Employee’s base salary shall be $665,000, which reflects
a five percent (5%) decrease from Employee’s base salary in effect on
January 29, 2008.
Section 4.2 of your Employment Agreement is amended and restated as follows:
     4.2 Cash Incentive Compensation. During the term of this Agreement,
Employee will be eligible to receive annual or quarterly cash bonuses, based
upon performance criteria established from time to time by the Board of
Directors of Employer, a committee of the Board, or its authorized delegate, in
its sole discretion, and administered pursuant to Employer’s Senior Manager Cash
Incentive Plan policy, or other such policy or program covering Employee at the
time the performance criteria are established. The initial performance criteria
relating to Employee’s cash incentive awards outstanding as of the Effective
Time are set forth in Appendix B, but may be changed by Employer from time to
time pursuant to such policy. Unless otherwise determined by Employer, any
annual or quarterly bonus shall be prorated to the extent that Employee is
employed for less than the full bonus period. Notwithstanding the foregoing, for
fiscal year 2008, Employee’s cash incentive compensation shall be an amount
equal to seventy-five percent (75%) of annualized cash incentive payments made
to Employee for fiscal year 2007 (i.e., payments made after March 31, 2007 and
prior to March 31, 2008).
Section 4.3 of your Employment Agreement is amended by renaming such section
“Long-Term Incentive Compensation.” All references to the term “equity
incentive” in your Employment Agreement shall be replaced with the term
“long-term incentive.” Section 4.3 is further amended by adding the following
sentence to the end of such section:
     Special Senior Manager Option Award. Notwithstanding the foregoing and if
approved by the Board of Directors Management Development & Compensation
Committee, in fiscal year 2008, Employee shall receive a stock option to
purchase 65,000 shares of IndyMac Bancorp, Inc. common stock (the “2008
Option”), or the equivalent value per GAAP. The 2008 Option shall be granted
under, and pursuant to the terms and conditions of, the Indymac Bancorp, Inc.
2002 Incentive Plan, as Amended and Restated, and shall have an exercise price
equal to the Fair Market Value (as defined in such plan) of a share of IndyMac
Bancorp, Inc. common stock on the date of grant.

 



--------------------------------------------------------------------------------



 



Section 5.1.3 of your Employment Agreement is amended by adding the following
new subsection (vi):
     (vi) Employee’s failure to comply with Employer’s policies and internal
regulations related to internal controls and risk tolerance, including
Employee’s inability to cure such failure to Employer’s reasonable satisfaction
within 90 days following Employer’s delivery to Employee of a written demand for
substantial performance which specifically identifies the manner in which
Employer believes that Employee has failed to comply with such policies and
internal regulations.
All of the other terms of your Employment Agreement that are not amended by this
letter shall remain in full force and effect.
Please sign this letter to confirm your agreement with the amendment and the
terms described herein and return it to Jennifer Pikoos, FVP Compensation &
Benefits.

                          Acknowledged and Agreed to By:    
 
               
/s/ Jim Barbour
      Signature:   /s/ Scott Keys    
 
                IndyMac Bank, F.S.B           Scott Keys             Date:
2/11/08    

 